Exhibit 21.1 LIST OF SUBSIDIARIES The following are subsidiaries of Spark Networks, Inc.: Spark Networks Limited [England] LOV USA, LLC [Delaware, USA] The following are subsidiaries of Spark Networks Limited: Spark Networks USA, LLC [Delaware, USA] Spark Networks (Israel) Limited [Israel] JDate Limited [England] The following are subsidiaries of LOV USA, LLC: HurryDate, LLC [Delaware, USA] MingleMatch, Inc. [Utah, USA] Kizmeet, Inc. [California, USA] Reseaux Spark Canada Ltd. [Quebec, Canada] SocialNet, Inc. [Delaware, USA] SN Events, Inc. [Delaware, USA] SN Holdco, LLC [Delaware, USA] Smooch Labs, Inc. [Delaware, USA]
